EXHIBIT 12.1 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIESRatio of Earnings to Fixed Charges(in thousands) Year Ended December 31, Six MonthsEndedDecember 31, YearEndedJune 30, 2009 2008 2007 2006 2005 2005 Determination of earnings: Income (loss) from continuing operations before income taxes $ (1,626 ) $ (2,411 ) $ 84,986 $ 22,067 $ (302,284 ) $ (11,662 ) Add: Fixed Charges 12,300 13,450 18,131 22,590 10,103 20,287 Earnings, as adjusted $ 10,674 $ 11,039 $ 103,117 $ 44,657 $ (292,181 ) $ 8,625 Fixed charges: Interest expense (gross) $ 11,514 $ 12,681 $ 17,380 $ 22,055 $ 9,841 $ 19,829 Portion of rent representative of the interest factor 786 769 751 535 262 458 Fixed charges $ 12,300 $ 13,450 $ 18,131 $ 22,590 $ 10,103 $ 20,287 Deficiency of earnings available to cover fixed charges $ (1,626 ) $ (2,411 ) N/A N/A $ (302,284 ) $ (11,662 ) Ratio of earnings to fixed charges N/A N/A 6:1 2:1 N/A N/A (1) Interest expense includes amortization of deferred issuance costs of $1.0 million, $1.1 million, $1.6 million, $1.8 million, $976,000 and $1.8 million for the years ended December 31, 2009, 2008, 2007 and 2006, the six months ended December 31, 2005 and the fiscal year ended June 30, 2005, respectively. Approximately 33 percent of annual rent expense is included in the computation. The Company believes this is a reasonable estimate of the interest factor in its leases, which are not material. The underlying rent amounts were $2.4 million, $2.3 million, $2.3 million, $1.6 million, $795,000 and $1.4 million for the years ended December 31, 2009, 2008, 2007 and 2006, the six months ended December 31, 2005 and the fiscal year ended June 30, 2005, respectively.
